        Case 4:21-cr-00019-CDL-MSH Document 20 Filed 07/21/21 Page 1 of 1


               IN THE UNITED STATES DISTRICT COURT FOR THE
                       MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

 UNITED STATES OF AMERICA

         V.                                        CASE NO.: 4:21-CR-00019-CDL-MSH-1

 JOHN NIEBEL



                      ORDER ON MOTION FOR CONTINUANCE

        Defendant John Niebel, has moved the Court to continue the pre-trial conference of

his case, presently scheduled for August 4, 2021, and to continue his trial to the Court’s

January 2022 jury trial term. The Government does not oppose this motion. Defendant

was arraigned on June 9, 2021, and is currently in custody. Additional time is needed for

pretrial investigation and to enter into plea negotiations between the defendant and

government if warranted. The Court finds that it is in the interests of justice to allow the

parties to complete investigation and to explore possible plea negotiations. The Court finds

that it is in the interests of justice to allow the continuance for additional time to allow the

parties to complete a thorough investigation and to explore possible plea negotiations and

this interest outweighs the interest of the Defendant and the public in a speedy trial.

Failure to grant a continuance would deny counsel reasonable time for effective preparation

and could result in a miscarriage of justice.          Accordingly, Defendant=s Motion for

Continuance [Doc. 19] is GRANTED, and it is hereby ordered that this case shall be

continued until the January 2022 term of Court. The delay occasioned by this continuance

shall be deemed excludable pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. '

3161.

                      It is SO ORDERED, this 21st day of July 2021.

                                            S/Clay D. Land
                                            HONORABLE CLAY D. LAND
